Citation Nr: 9902596	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-40 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for the 
residuals of right pneumothoraces.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to October 
1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The issue of entitlement to a disability evaluation in excess 
of 20 percent for degenerative joint disease of the left 
knee, which the RO listed as an issue on appeal, is not 
properly before the Board because, while the veteran 
submitted what could be construed as his Notice of 
Disagreement at an RO hearing that was conducted in March 
1996, he thereafter failed to perfect his appeal of that 
issue, notwithstanding his having been advised in that regard 
in the cover letter that accompanied a Supplemental Statement 
of the Case that was issued in August 1996.


REMAND

The veteran contends that the current severity of the 
service-connected respiratory disability is such that he is 
entitled to an increased (compensable) rating for that 
disability.  The matter is, however, still not ready for the 
Boards review because, during the pendency of the appeal, 
the VA regulations pertaining to the evaluation of service-
connected disabilities of the respiratory system were amended 
and the claim remains to be considered under these newly-
revised regulations, which now provide new criteria for 
rating service-connected residuals of pneumothoraces.

With regard to the above, it is noted that, whenever a change 
in the applicable VA regulation takes place during the 
pendency of an appeal, a claimant is entitled to have the 
version that is most favorable to him applied to his claim.  
See, in this regard, Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991); Camphor v. Brown, 5 Vet. App. 514, 518 
(1993); and Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997).
 
Further, the Board is of the opinion that the veteran should 
be re-examined by a specialist in respiratory disabilities, 
not only because his last examination took place more than 
three years ago but because the aforementioned change in the 
applicable regulations was substantial, to the point that the 
diagnostic code under which the service-connected respiratory 
disability was historically rated has been replaced by a new 
diagnostic code, with new rating criteria.  The old (pre-
amendment) diagnostic code (DC 6814), which was the 
diagnostic code that addressed the rating of pneumothoraces 
as of September 1995, directed that the rating of this 
disability be accomplished under the criteria set forth in DC 
6602 for bronchial asthma.  The new (post-amendment) 
diagnostic code (DC 6843), which addresses restrictive lung 
disease manifested by a traumatic chest wall defect including 
pneumothorax, now provides an entirely new set of rating 
criteria, based on the results of specialized tests.  See, in 
this regard, 38 C.F.R. § 4.97, Part 4, Diagnostic Codes 6602 
and 6814 (1996), and 38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6843 (1998). 
 
The United States Court of Veterans Appeals (Court) has held 
that VAs duty to assist veterans in the development of facts 
pertinent to their claims under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary. Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the matter on appeal 
is REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Any such new evidence should be 
associated with the claims folder.

The veteran should also be advised, in 
the same written communication, of his 
obligation to cooperate with the 
development of the appealed claim, which 
includes his duty to report for all 
scheduled medical examinations.  He 
should also be informed that the 
consequences of his failing to report for 
a VA examination without good cause might 
include the denial of his claim for an 
increased rating.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should schedule the veteran 
for a medical examination by a specialist 
in respiratory disabilities.  Copies of 
all notifications and other 
communications sent to the veteran should 
be made part of the claims folder and, if 
the veteran fails to report for the 
examination without good cause, the RO 
should indicate so in a memorandum to the 
file.

The claims folder, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.

The examiner should be asked to review 
all the pertinent evidence of record, to 
include the report of a VA non-
tuberculosis diseases and injuries 
examination that was conducted in August 
1995 and the reports of VA chest X-Rays 
and pulmonary function studies that were 
obtained and conducted in August and 
September 1995, respectively, as well as 
any additional pertinent medical evidence 
produced thereafter.

The examiner should then be asked to 
thoroughly examine the veterans 
respiratory system, request, and 
interpret, for the record, any additional 
separate specialized tests needed to 
obtain current, accurate answers to the 
questions posed below, and thereafter 
submit a comprehensive and legible report 
of medical examination.  The report 
should include, at least, a statement as 
to whether the examiner reviewed the 
claims folder, including a copy of this 
remand, prior to the examination, and a 
list and detailed description of all the 
currently-manifested symptoms that are, 
in the examiners opinion, exclusively 
attributable to the service-connected 
residuals of right pneumothoraces (i.e., 
excluding, to the extent possible, any 
symptomatology related to other, 
nonservice-connected diseases or 
conditions).

The examiner should also be asked to 
express his or her opinion as to whether 
the currently-manifested symptoms that 
are exclusively attributable to the 
service-connected residuals of right 
pneumothoraces currently can be 
characterized as follows:

A.  Mild, with paroxysms of 
asthmatic-type breathing (high-
pitched expiratory wheezing and 
dyspnea) occurring several times a 
year, with no clinical findings 
between attacks.

B.  Moderate, as manifested by 
asthmatic attacks rather frequent 
(separated by only 10 to 14-day 
intervals), with moderate dyspnea on 
exertion between attacks.

C.  Severe, as manifested by 
frequent attacks of asthma (i.e., 
one or more attacks weekly), marked 
dyspnea on exertion between attacks, 
with only temporary relief by 
medication and with more than light 
manual labor precluded.

D.  Pronounced, with asthmatic 
attacks very frequently with severe 
dyspnea on slight exertion between 
attacks and with marked loss of 
weight or other evidence of severe 
impairment of health.

The examiner should also express his or 
her opinion, supported by objective 
findings, as to whether the currently-
manifested symptoms that are exclusively 
attributable to the service-connected 
residuals of right pneumothoraces 
currently are productive of:

A.  A forced expiratory volume in 
one second (FEV-1) or a forced 
expiratory volume in one second as a 
percentage of the individuals 
forced vital capacity (FEV-1/FVC) 
that is between 71 and 80 percent of 
the predicted value; or diffusion 
capacity of the lung for carbon 
monoxide by the single breath method 
(DLCO/SB) that is between 66 and 80 
percent of the predicted value.

B.  An FEV-1 or an FEV-1/FVC that is 
between 56 and 70 percent of the 
predicted value; or a DLCO/SB that 
is between 56 and 65 percent of the 
predicted value.

C.  An FEV-1 or an FEV-1/FVC that is 
between 40 and 55 percent of the 
predicted value; or a maximum oxygen 
consumption that is between 15 and 
20 ml/kg/min (with cardiorespiratory 
limit).

D.  An FEV-1, an FEV-1/FVC or an 
DLCO/SB that is less than 40 percent 
of the predicted value; or a maximum 
exercise capacity that is less than 
15 ml/kg/min oxygen consumption 
(with cardiac respiratory 
limitation); or cor pulmonale (right 
heart failure); or right ventricular 
hypertrophy; or pulmonary 
hypertension (shown by Echo or 
cardiac catheterization); or an 
episode, or episodes, of acute 
respiratory failure; or outpatient 
oxygen therapy.

The RO should make sure to associate the 
above report of medical examination, and 
all related attachments (such as the 
report of pulmonary function and/or other 
tests or studies), with the claims 
folder.

3.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

4.  The RO should then re-adjudicate the 
issue on appeal, especially with regard 
to all the additional evidence that was 
produced pursuant to this remand.  In 
doing this, and pursuant to the 
aforementioned principle set forth by the 
Court in Karnas, the RO should determine 
which set of regulations (i.e., either 
the criteria set forth under the old 
(pre-amendment) version of DC 6602 or the 
criteria set forth under the new 
(post-amendment) DC 6843) is more 
beneficial to the veteran and, thereafter 
apply that set of regulations to the 
appealed claim for an increased rating.

If, upon re-adjudication of the above matter, the benefit 
sought on appeal remains denied, an SSOC should be provided 
to the veteran and his representative, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.  
The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).

Additionally, the RO hereby is requested to afford 
expeditious treatment to the claim hereby being remanded, as 
the law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
